DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 37, 39, 43-47, 49, 52-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/24/2021.

Applicant's election with traverse of group III claims 38, 41, 48 and 51 in the reply filed on 2/24/2021 is acknowledged.  The traversal is on the ground(s) that claims 52, 56 and 59 are not distinct from the elected group.  This is not found persuasive because the concept of “anticipated position” as elaborated in those claims is divergent from the concepts as claimed in the elected group and the linking claims. The full divergence, as seen in claim 52 is not just the presence of the word “anticipated position” but rather the fact that the computer programming incorporates the anticipated position into a new concept of “define areas around the anticipated positions as region of interest, beyond which no register features are searched for.” The use of anticipated positions is not seen in the linking claims or the elected group, which uses a process of identifying a registration mark and then cutting in response to that instruction. That is different and divergent from using an anticipated position to scan and define areas where registration marks are not looked for and is therefore a different and divergent inventive effort from the elected group.


Upon search, claims 36, 40 and 50 were determined not to be burdensome and were rejoined and examined along with the elected group. Claims 35, 36, 38, 40, 41, 42, 48, 50, 51.


Claim Rejections - 35 USC § 112
Claims 35, 42, and 52 (and claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 35, 42 and 52 contain the preamble “the cutting machine” which is indefinite. Normally, claims are given their plain meaning, unless applicant acts as their own lexicographer to redefine the meaning of a term. Here “cutting” means cutting, but applicant has defined the term both specifically and ambiguously. Applicant in the specification requires cutting to mean “complete severance” and also specifically not cutting, but “perforating” “folding” “or a similar process.” 
There is no boundary to what is similar to “complete severance” and “perforating” and “folding.” The term “cutting” is therefore unbound and indefinite. It is defined as an amorphous continuum of things that are “similar” to “complete severance,” “folding” and/or “perforating.” For that reason the claims are of unknowable scope 
Claim 41 and 51, line 10 “controlling a cutting device” is indefinite. Claims 41 and 51 require the use of “the cutting machine [of] claim 35” or “the cutting machine [of] claim 42” at line 2. It is not clear whether the “controlling a cutting device” is meant to require the control of the claimed cutting machine, or just any other cutting device, not the cutting machine. The second interpretation makes the most sense grammatically, however the least sense in the context of the disclosure as a whole. What other cutting device could possibly be meant? No other cutting device is disclosed, so the only device that is sensible is the claimed cutting “machine.”  If the reference is to the cutting device which is a component of the cutting machine, then this should be explicit—as in “the cutting device of the cutting machine” or similarly clear language. Clarification is required. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35, 36, 40, 41, 50 and 51 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Chaiken (US 5,333,111).

Regarding claim 35, Chaiken discloses a cutting machine (see title) for cutting objects (“garments”) which have a flat surface (See figures 1, 3, and 4), wherein the surface has a graphical design with optical register features (e.g. RI, MO, figure 4; also: “the theoretical match-to-fabric point is aligned with the fabric design.” Column 8, line 13).
Chaiken discloses the cutting machine comprising: a working surface, which is designed to receive at least one object, (20 figure 1; “The substantially continuous planar surface 20 formed by the upper surfaces of the blocks 16 supports a layup or spread 22 of a single or plurality of sheet materials, such as fabric, which are arranged in vertically stacked relation and in position on the surface 20 to be cut.”)
Chaiken discloses a first camera unit (Figure 2; inter alia), which is arranged relative to the working surface in such a way that the field of vision of the camera comprises the entire working surface. As noted in the present application, this limitation is broad—that is, the field of vision need not be simultaneous. As seen in the present application figures, the camera field of vision relative to the work surface is often blocked by the presence of the working group—so the claim must not mean simultaneous vision, but rather, a capability of being able to “see” the work surface at some point, and to interpret the data from that set of images.  Note too, that “camera unit” is sufficient structure and does not invoke 112(f). 
Chaiken discloses a working group (44, 30, 26, inter alia; see figure 1, for example), which is arranged movably above the working surface (“The main carriage 26, moveably carries thereon a cutter carriage 30 mounted for movement in the Y direction on a guide 
bar or tube 34 and a lead screw 36, which also extends transversely of the table 12 and serves to support and drive the cutter carriage 30 transversely across the table, or in the Y direction, in response to the operation of another drive motor 37 drivingly connected with the lead screw 36.” Column 4 line 18+) and has at least one cutting device for cutting the at least one object (“a reciprocating cutting blade 44” column 4 line 40; figure 1, inter alia). 

 Chaiken discloses a computing unit (“a PC type computer” column 5 line 33, inter alia) with a circuit (“processing circuitry” Column 5 line 37) and program code for controlling the cutting machine (“The controller then provides command signals to move at block 100 the cutting head to a first, match-to-fabric point 102 (M0).” (Column 8 lines 7+), which computing unit comprises a memory unit for storing instructions for the cutting of certain objects, 

wherein the computing unit has a circuit and program code for analysing images of the first camera unit and is designed to recognise register features of the at least one object in an image of the first camera unit, (See column 8 lines 7-55, for instance, discussing using multiple images captured and stored in memory to compare and create automatic match points so the garments with patterns can be joined effectively to match their patterns). Chaiken discloses further that the computer is designed to define a cutting path for the cutting device in accordance with at least one stored instruction and on the basis of positions of the register features in the image (Column 8 line 54+, inter alia). When the computer is in charge of the cutting program, the images are taken, stored automatically, and the positions of the new cuts are defined in relation to the known positions of the reference pattern locations in the images, as discussed at column 8 generally, and as seen at 106, 116 figure 5 and M0, M1, etc. figure 4.  

Further regarding the claim limitation “wherein reference features are arranged in a known positioning and distribution relative to the working surface and in the field of vision of the first camera” it is not understood that this is limited to a pre-arranged positioning. The limitation is met by the camera system of Chaiken, because the camera sees the pattern of the fabric, when it is positioned on the working surface, and then is able to drive the cutting of a clothes piece pattern to cut out the shape of the cutting instruction pattern with respect to the pattern of the graphic on the fabric, as shown above, and figure 4, inter alia. 

Chaiken further discloses that the computing unit is designed to recognise the reference features in the image of the first camera unit and to define the cutting path also on the basis of relative positions of the register features and the reference features in the image of the first camera unit, because the cutting is automatic and is created (as shown in figure 4-8) in response to the acquired reference positions and matching of the patterns together (e.g. 106 figure 5).
	Regarding claim 36, as seen above, because the cutting is accomplished by Chaiken relative to the known register positions, the reference features and working group positions are known relative to one another. (Since the cutting path is defined relative to the registration, their relative positions must be known to the computer). 
	Similarly, with respect to claims 40 and 50, as seen in figures 4-7, the cutting instructions are formed based on the positions of pattern portion registration marks, which are therefore being “selected . . . on the basis of recognized register features. 
Regarding claims 41 and 51, the above discussion of the computing and algorithm shown in Chaiken also clearly is anticipatory of claim 41 and 51. The computer memory is a computer readable medium, per se, and the instructions and algorithm comprise a computer program and/or code as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaiken, as applied to claims 35, 42, above and further in view of Mikkelsen (US 2016/0263763). Claims 35, 36, 40, 41, 50 and 51 is/are also rendered obvious by the combination Chaiken in view of Mikkelsen as applied to claims 38 and 48. 
Chaiken uses registration marks and reference positions which are somewhat different in nature than applicant’s. The registration marks are portions of pattern images, and are not necessarily distinct selected features which are defined ahead of time as “register” marks. 
With respect to claims 38 and 48, the claims require “the register features are present in the form of register marks which are designed specifically for use with the cutting machine so as to make a position and orientation of the object relative to the working surface detectable, wherein the computing unit is designed to recognise the register marks on the surface of the at least one object in an image of the first camera unit, and to define the cutting path also on the basis of the positions of the register marks.”
While Chaiken performs the functions of recognizing register marks, and in response defining the cutting path to accommodate the positions of the marks, (as discussed above) the marks are not “designed specifically for use with the cutting machine” as best believed. The nature of the marks is believed to be patterns which are meant to be attractive and serve also as the register. 
In the context of register mark monitoring and cutting path generation, however, the use of specifically designated and selected register marks is old and well known for the purposes of orienting a cutter relative to a workpiece in order to accurately control the cutout of the work. 
Specifically, See Mikkelsen at [0030], [0031] and the following paragraphs as well, which discuss the many reasons to select registration marks for use in a cutting system, including the desire to have the cutter system understand “The initial position, scale, rotation, and mirroring…automatically….”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have used specific registration marks, such as those selectable by Mikkelsen, in order to pre-determine the cutout locations in a pattern that was desired to be cut out. This would allow for automatic registration of portions of a pattern, and repeatable, automatic cutout alignment of the cut pieces of the patterns of Chaiken. 


Regarding claims 35, 36, 40, 41, 50 and 51, while Chaiken anticipates these claims, noted above, the combination with Mikkelsen demonstrates additional obviousness of claims in 35, 36, 40, 41, 50 and 51. Specifically, when modified by the type of register features and computing of cutting paths in response to the known register positions (Mikkelsen [0030] +, inter alia) the result will be a system that is very much clearly alike with the presently claimed system. The computer of Chaiken would be adapted to ‘see’ the registers, decide on the position of the register with respect to the workspace and the graphic pattern desired, and make a resultant cut. As noted in Mikkelsen at [0028] the use of registration marks of the kind envisioned therein, in combination with vision recognition (similar to Chaiken) results in high accuracy of “+/- 0.01mm,” but also—the person of ordinary skill is expected and encouraged to use “greater or less accuracy” as desired or according to the situation. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752.  The examiner can normally be reached on Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M MICHALSKI/            Primary Examiner, Art Unit 3724